Final order affirmed, with costs. Memorandum: Appellants have limited their appeal to the sole question of whether the report of the commissioners is sufficient upon its face. The report sets forth the rule of damages adopted by the commissioners and the report is clear, explicit and certain. Accordingly, the report is sufficient upon its face. The state of the record before condemnation commissioners in some proceedings may necessitate a more detailed report than that submitted in this proceeding. Inasmuch as appellants have limited their appeal to the question of the sufficiency of the report, from an examination of the report on its face, and appellants not having sought a review on the merits, no such question arises in this case. All concur. (Appeal by defendants from a final order of Seneca County Court confirming the report of the commissioners of appraisal and awarding plaintiff an easement and right of way over property owned by defendants in the towns of Junius and Waterloo, and awarding defendants damages for such right of way.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.